Citation Nr: 0417720	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for right knee 
cruciate ligament impairment with instability, currently 
rated 20 percent disabling.

2.  Entitlement to an increased rating for residuals of right 
knee injury, to include meniscal tear, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from June 1991 to January 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Manchester, New 
Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a July 2002 letter, the RO attempted to comply with the 
provisions of the Veterans Claims Act of 2000 (VCAA) 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The RO, however, did not provide notice of the 
law pertaining to increased ratings.  As such, the Board must 
remand this issue for appropriate notification under the 
VCAA.  In accordance with the VCAA, the RO must notify the 
claimant as to the information and evidence is necessary to 
substantiate his claim for an increased rating, to include 
what specific portion of the evidence he must personally 
secure, and what specific portion of the evidence VA will 
secure on his behalf.  Finally, he must be told to submit all 
pertinent evidence in his possession.  38 U.S.C.A.§§ 5100, 
5103; 38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Also, the Board notes that an October 2002 VA examination 
report and a March 2003 VA treatment report indicate that the 
veteran had to quit his job as a cabinetmaker earlier in 2002 
because of his right knee problems.  While a September 2003 
VA treatment report indicates that he was currently working 
as a cabinetmaker, the RO should further inquire about this 
matter to determine whether the provisions of 38 C.F.R. 
§ 3.321 or any provisions pertaining to employability/total 
disability ratings are for application.  In this regard, the 
September 2003 VA treatment note indicates that surgery for 
the right knee was recommended and that this was to be 
coordinated with the Boston VA Medical Center.  The evidence 
of record does not, however, indicate whether or not that 
surgery was performed.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, to include that 
pertaining to entitlement to increased 
ratings, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate the claim.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

2.  The RO should take the appropriate 
steps to obtain and associate with the 
claims file all pertinent medical records 
(VA and private) not already associated 
with the claims file.  This should 
include any outstanding outpatient 
treatment record from the VA Medical 
Centers in Boston and Manchester, from 
2001 to the present.  If the veteran 
identifies any additional pertinent 
records or if the RO becomes aware of the 
existence of additional pertinent 
records, those are to be obtained.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claim.  The claimant must 
then be given an opportunity to respond.

3.  The RO should obtain information as 
to the status of the veteran's 
employment, to include information as to 
whether he is currently working, and as 
to time lost or accommodations made, if 
any, because of his right knee 
conditions.  

4.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule a new VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
right knee impairment, and the effect, if 
any, this condition has had on the 
veteran's employment.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered examination, to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice sent was returned as 
undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and prepare a 
rating decision, giving due consideration 
to all applicable laws and regulations, 
to include the provisions of 38 C.F.R. 
§ 3.321, as well as those pertaining to 
employability.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




